In an action to recover damages for personal injuries, etc., based on medical malpractice, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Brown, J.), entered March 6, 1989, as denied his *710motion to dismiss the complaint pursuant to CPLR 3211 (a) (5). Ordered that the order is affirmed insofar as appealed from, with costs.
The evidence in the record, including the defendant physician’s own notations, adequately supports the plaintiffs claim that her office visit on February 7, 1985, was directly related to the surgical procedure previously performed by the defendant and was part of a continuing series of postoperative visits (see, CPLR 214-a). Moreover, the record supports the conclusion that on that date, the parties contemplated additional visits related to the same matter (see, McDermott v Torre, 56 NY2d 399; Ward v Kaufman, 120 AD2d 929). Under these circumstances, we discern no basis for disturbing the Supreme Court’s determination that this visit was part of the continuous treatment rendered by the defendant, and that the plaintiffs action was therefore timely commenced (see, CPLR 214-a).
We have considered the parties’ remaining contentions and find them to be without merit.
Finally, we note that the deposition testimony appended to both parties’ appellate briefs is dehors the record and has not been considered in the disposition of this appeal. Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.